                                       Case 4:19-cv-03074-YGR Document 284 Filed 02/12/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7   IN RE APPLE IPHONE ANTITRUST                        Case No. 11-cv-06714-YGR (TSH)
                                       LITIGATION
                                   8
                                                                                           STATUS ORDER
                                   9
                                                                                           Re: Dkt. Nos. 391, 398
                                  10

                                  11

                                  12   DONALD R. CAMERON, et al.,                          Case No. 19-cv-03074-YGR (TSH)
Northern District of California
 United States District Court




                                  13                  Plaintiffs,

                                  14           v.                                          Re: Dkt. Nos. 268, 272
                                  15   APPLE INC.,
                                  16                  Defendant.

                                  17   EPIC GAMES, INC.,                                   Case No. 20-cv-05640-YGR (TSH)
                                  18                  Plaintiff and Counter-
                                  19   defendant,                                          Re: Dkt. Nos. 290, 309
                                  20           v.
                                  21   APPLE INC.,
                                  22                  Defendant and
                                  23   Counterclaimant.
                                  24

                                  25        The Court’s January 26, 2021 order stated in part:
                                  26                11-cv-6714 ECF No. 371; 19-3074 ECF No. 241; 20-5640 ECF No.
                                                    261. These motions to seal are granted in and denied in part. Apple’s
                                  27                proposed redactions to the joint discovery letter brief concerning the
                                                    Cue and Federighi depositions are acceptable. As Apple has already
                                  28                filed in the public record the redacted letter brief, no further action is
                                             Case 4:19-cv-03074-YGR Document 284 Filed 02/12/21 Page 2 of 2



                                                       necessary as to that document. Apple’s proposed redactions to exhibit
                                   1                   1 are not acceptable, so the motions to seal are denied as to that
                                                       document without prejudice to Apple filing a narrowly tailored
                                   2                   motion. The motions are denied as to exhibits 2-7 because Apple, the
                                                       designating party, does not seek to seal them. Accordingly, no earlier
                                   3                   than four days from today, and no later than ten days, Plaintiffs may
                                                       file those exhibits in the public record.
                                   4

                                   5            The Court’s February 2, 2021 order stated in part:

                                   6                   The Court’s January 26, 2021 order concerning the motions to seal
                                                       denied some of Apple’s motions to seal in part without prejudice to
                                   7                   Apple filing a narrowly tailored motion. Apple’s deadline to file those
                                                       narrowly tailored motions is February 5, 2021. If Apple does not file
                                   8                   narrowly tailored motions to seal by that deadline, the Court’s denial
                                                       in part of Apple’s motions to seal will become with prejudice.
                                   9

                                  10            The Court has reviewed the dockets in these related actions and does not believe that

                                  11   Apple filed a narrowly tailored motion concerning exhibit 1 by February 5, 2021. However, there

                                  12   are now hundreds of docket entries in each of these actions, and the Court wants to be sure it did
Northern District of California
 United States District Court




                                  13   not miss something. Accordingly, the Court orders Apple to file a notice by February 17, 2021

                                  14   stating whether it filed a narrowly tailored motion for exhibit 1, and if so, what ECF number it is

                                  15   at.

                                  16            IT IS SO ORDERED.

                                  17

                                  18   Dated: February 12, 2021

                                  19
                                                                                                     THOMAS S. HIXSON
                                  20                                                                 United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
